Opinion by
Mollison, J.
When the case was called for trial it developed that no sample of the merchandise was available. The examiner who passed most of the merchandise in question was unable to give a description of the articles for the reason that he had no personal recollection of the merchandise covered by the entries at bar. An attempt was made to establish that a change in administrative practice had taken place with respect to merchandise such as that in issue, but the witness was unable to substantiate this. On-the record presented the protests were overruled.